DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 9-18 are pending and examined below. This action is in response to the claims filed 7/23/19.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“a static information acquirer that is configured to acquire static information”
“a dynamic information acquirer that is configured to acquire dynamic information” and 
“a selector that is configured to select”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Dependent claims 10-16 are likewise interpreted as depending upon and utilizing the same claim elements noted above without contributing significantly more to overcome the interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tada (JP 2009/031205), herein “Tada” in view of Gordon et al. (US 2017/0046883).

Regarding claims 9, 17, and 18, Tada discloses a toll gate navigation system including a vehicle control system comprising (Abstract): 
a static information acquirer that is configured to acquire static information that is static information relating to gates and is configured to acquire before a subject vehicle approaches the gates (pg 3 bottom - The gate information acquisition unit 11 corresponding to the recited static information acquirer, acquiring static information about the gates); 
a dynamic information acquirer that is configured to acquire dynamic information that is dynamic information relating to the gates and is configured to acquire when the subject vehicle approaches the gates (pg. 3 bottom - The lane information acquisition unit 12 corresponding to the recited dynamic information acquirer which acquires information about a lane in which the vehicle currently travels as the vehicle approaches the gate); 
a selector that is configured to select a gate among a plurality of gates on the basis of the static information acquired by the static information acquirer and thereafter correct a selection result of gates on the basis of the dynamic information acquired by the dynamic information acquirer (page 3 bottom to page 4 top - The recommended gate determining unit 13 corresponding to the recited selector to recommend a gate based on static and dynamic information).
While Tada does disclose driver assistance, it does not discloses performing vehicle control, however Gordon discloses an automatic toll booth interaction with self-driving vehicles including a gate passage controller that is configured to perform control of a vehicle such that the vehicle passes through the gate selected by the selector (¶59 - the on-board SDV control processor to autonomously drive the SDV through the toll booth). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the toll gate navigation system of Tada with the autonomous toll navigation of Gordon in order to provide fewer accidents with obstacles on toll roads when auto-control is activated (Gordon - ¶48).

Regarding claim 10, Tada further discloses the information acquired before the subject vehicle approaches the gate includes at least one of a gate structure, a destination of the subject vehicle, and information representing whether or not the gate can be passed using an ETC in-vehicle device, and wherein the information acquired when the subject vehicle approaches the gate includes at least one of information representing whether or not the gate is in a usable state and information representing a congestion degree of the gate (page 3 . 

Regarding claims 11 and 12, Tada further discloses the dynamic information acquirer repeatedly acquires the dynamic information (page 3 bottom – identifies current position/lane information corresponding to the recited repeatedly acquiring dynamic information), and 
wherein the selector repeatedly corrects the selection result of the gates (page 4 bottom - recommended gate may be switched corresponding to the recited repeatedly checking the selection results).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tada (JP 2009/031205), herein “Tada” in view of Gordon et al. (US 2017/0046883), as applied to claims 9-12 above, further in view of Park et al. (US 2018/0082589).

Regarding claims 13-16, Tada further discloses the selector is configured to correct the selection result of the gates on the basis of a distance from a position of a subject vehicle to a gate (page 4 bottom - Depending on the distance between the vehicle V1 and the toll booth T), 
a distance between an arrival target position that is an arrival target in the case of entering the gate and other vehicle present in the vicinity of the arrival target position (page .
Tada does not disclose utilizing relative velocity or specific vehicle detection, and while the self-driving system of Gordon inherently has an object detection system it does not explicitly disclose the utilization of relative speeds however Park discloses a relative speed between the other vehicle and the subject vehicle (¶123-126 – object detection and identification for determining speed relative to the object where the object may be a vehicle Fig. 16).
The combination of the gate determination system of Tada, the autonomous gate navigation system of Gordon, and the object detection relative speeds of Park fully disclose the elements claimed above.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the gate determination system of Tada and the autonomous gate navigation system of Gordon with the object detection relative speeds of Park in order to improve its autonomous driving capabilities (Park - ¶4).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Mafrica et al. (US 2019/0016334) discloses a method for assisting the driving of an autonomous vehicle through required passing zones where the zones include toll booths (¶4).

Sedlik et al. (US 2017/0069201) discloses a system of evaluating and adjusting different transit tolls autonomously (¶58).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665